Citation Nr: 0417904	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action by 
which the RO continued a 10 percent rating for the veteran's 
headache disability.  The veteran filed a notice of 
disagreement in October 2002.  A statement of the case was 
issued in July 2003, and the veteran perfected her appeal in 
August 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
not productive of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  

2.  The veteran does not require frequent hospitalization for 
her service-connected headaches, and there is no objective 
evidence that this disability cause a marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, U.S. Vet. App No. 01-944, 
(June 24, 2004) held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in July and December 2002, 
regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by her and what information and 
evidence will be obtained by VA.  The first notice was prior 
to the rating decision on appeal, and the second was shortly 
after the veteran expressed her disagreement with the 
continued disability rating evaluation assigned by the RO.  
This sequence is understood to satisfy the timing 
requirements set out in Pelegrini.  (Also see VAOPCPREC 8-
2002.)  

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letters that were provided 
to the appellant do not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  She was provided a statement of the case in July 
2003, which included the content of 38 C.F.R. § 3.159(b)(1) 
that sets out this fourth element.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim.  
Therefore, the Board finds that VA's duty to assist the 
appellant regarding this matter has been fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.


II. Claim for Increased Rating

The veteran contends that the current 10 percent evaluation 
assigned for her service-connected headaches do not 
adequately compensate her for the severity of her disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was originally granted service connection for 
headaches in May 2001 and assigned a 10 percent evaluation 
effective September 13, 2000.  The veteran filed a claim for 
increase in May 2002 and in September 2002, the RO continued 
the 10 percent evaluation.  

VA treatment records dated from January 2002 through August 
2002 were associated with the claims folder.  A notation made 
in April 2002 reflects the veteran's report of a current pain 
intensity score of 5 out of a possible rating of 10.  She 
further reported a usual pain rating of 4.  A notation in 
August 2002 states the veteran reported her last bad headache 
to be prior to May of that year.

VA records dated from August 2002 through December 2003 were 
obtained by the RO.  The only notations regarding headaches 
were that the veteran reported a history of migraine, had a 
scheduled appointment with neurology, received a prescription 
for a pain medication, and a treatment note from July 7, 2003 
states that the veteran reported for a follow-up appointment 
for a headache persisting for 2 days.  No further VA or 
private treatment records for migraines were associated with 
the claims folder.  

The veteran underwent a VA neurological examination in August 
2002.  She reported a several year history of migraines with 
frontal pain sometimes continuing around the back of the 
neck, confusion and disorientation, but no visual symptoms, 
which used to occur almost daily.  She takes Imitrex and 
Elavil at bedtime, which was considerably helpful and the 
veteran reported getting headaches much less frequently.  

On examination, the veteran was found to have a normal mental 
state, normocephalic head without asymmetry, supple neck and 
equal carotid arteries.  Cranial nerve testing II-IV and VI 
revealed pupils equal and reactive to light and 
accommodation.  The extraocular movements were full without 
ptosis, strabismus or nystagmus. The fundi were normal.  
Cranial nerve testing revealed intact motor and sensory 
vision, with VII and IX through XII normal.  Motor 
examination reflected normal tone, bulk and strength, with 
equal reflexes.  Cerebellar, sensory and gait testing were 
normal.  The diagnosis given was migraine headaches.

The veteran received an additional VA examination in December 
2003.  She reported her headaches cause dizziness, confusion, 
photophobia, phonophobia and nausea, but not vomiting.  She 
reported not having to take any time off work, nor passing 
out or feeling extremely weak.  She was being treated with a 
small dose of Amytriptyline and over the counter aspirin.  
Her neurological examination was entirely normal, except for 
some sensory deficit in her hand and a little hyperpathia in 
the toes, possibly related to her diabetic-related 
neuropathy.  Reflexes and motor strength was normal.  The 
final impression was common migraine, which when severe 
causes confusion, disorientation and dizziness, but no 
excessive weakness or fatigue.

The veteran's headaches are characterized in the medical 
records associated with the claims folder as being migraines 
and tension headaches, but are evaluated as migraine 
headaches.  See 38 C.F.R. § 4.20 (2003).  Under Diagnostic 
Code 8100, migraines are evaluated as follows: with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (50 percent); 
with characteristic prostrating attacks occurring on an 
average once a month over last several months (30 percent); 
with characteristic prostrating attacks averaging one in 2 
months over last several months (10 percent); and with less 
frequent attacks (0 percent).  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).

On review, the evidence establishes that the veteran suffers 
from occasional migraine headaches that are periodically 
disabling.  She has to take prescription or over the counter 
medication to alleviate her headaches.  On most recent 
examination, the veteran did not complain of excessive 
weakness or fatigue, or of her symptoms causing her to miss 
work.  She did report that if she runs out of her medication, 
her headaches will occur every two days for an hour or so.  
Neurological examinations were normal.  Although the veteran 
reports severe headaches several times a week, there is no 
indication that these headaches may be classified as 
prostrating attacks.  It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  The 
medical evidence of record does not indicate that the veteran 
suffers from characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  The 
criteria for a 30 percent evaluation are not satisfied and an 
evaluation in excess of 10 percent for headaches is denied.  
As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for headaches, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for her service-connected headaches, 
and there is no indication that either of these disabilities 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



